Citation Nr: 1548260	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-26 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for service-connected posttraumatic stress disorder (PTSD) prior to August 1, 2013, and a rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran served on active duty for training from August 21, 2001, to December 19, 2001, and active duty from October 29, 2007 to October 28, 2010, with prior unverified inactive service.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a mood disorder with mild anxious hypomanic and depressive symptoms and assigned such an initial noncompensable rating, effective October 29, 2010.

By an August 2013 rating decision, the RO recaptioned the Veteran's psychiatric disability as PTSD and assigned the same a 30 percent rating, effective August 1, 2013. As the 30 percent rating is less than the maximum available rating, and the 30 percent rating is not in effect during the entire appellate period, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1. Prior to August 1, 2013, the Veteran's service-connected PTSD, captioned at that time as a mood disorder with mild anxious hypomanic and depressive symptoms, was initially manifested by depression, anxiety, irritability, sleep and memory impairment, and occasional panic attacks.

2. Since August 1, 2013, the Veteran's service-connected PTSD is manifested by panic attacks more than once a week.


CONCLUSIONS OF LAW

1. The criteria for an initial 30 percent rating for service-connected PTSD, captioned initially as a mood disorder with mild anxious hypomanic and depressive symptoms, were met effective October 29, 2010. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015). 

2. The criteria for a rating of 50 percent, and no more, for service-connected PTSD have been met since August 1, 2013. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.    §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claim arises from her disagreement with the initial evaluation assigned following the grant of service connection. Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Veteran was afforded VA examinations in November 2010 and August 2013. In a September 2015 Appellant's Brief, the Veteran's representative asserted that the most recent VA examination was inadequate, however, the representative did not describe the inadequacy claimed and did not offer any specific information that would allow the Board to conduct an analysis of the representative's claim. Careful review of the August 2013 VA examination report, the most recent VA examination, is silent for any omission or inconsistency that would render the report inadequate. There is no evidence that the VA examination reports dated in November 2010 and August 2013 are deficient in any manner. The examiners reviewed the treatment records in the claims file, considered the Veteran's history and lay reports, and described her disability in sufficient detail. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). No party has argued that the Veteran's disability has worsened since the August 2013 VA examination and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. See Palczewski v. Nicholson, 21 Vet. App. 174, 182   (2007); see also VAOPGCPREC 11-95. 

The Veteran supplemented the record with her private treatment records and has not indicated that she was seen regarding her disability by any provider or at any time other than the treatment reflected in the current records on file and did not authorize VA to obtain any relevant private treatment records. Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained. 

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claim. VA's duty to assist has been satisfied.

Increased Rating Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability. 38 U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Id. It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor. 38 C.F.R. § 4.3. If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

Although a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Here, on appeal is the initial evaluation, and as such, the severity of the disability is to be considered during the period from the initial assignment of the noncompensable rating, October 29, 2010, to the present. Fenderson v. West, 12 Vet. App. 119 (1999). Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran bears the burden of presenting and supporting a claim for benefits. 38 U.S.C.A. § 5107(a) (West 2002). In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2015). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id. In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126. 

Under Diagnostic Code 9411, for rating the severity of PTSD, a noncompensable rating is warranted where there is a mental condition that has been formally diagnosed, but symptoms are not severe enough to either interfere with occupational and social functioning or to require continuous medication. A 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, DC 9411. 

A 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id. A 70 percent rating is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. Id. 

A 100 percent rating is warranted for PTSD if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R.       § 4.130, ratings are assigned according to the manifestations of particular symptoms. However, the use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the rating criteria. Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DMS-V) (5th ed.). 

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations, or there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends). See Diagnostic and Statistical Manual of Mental Disorders.

Medical and Lay Evidence

On VA examination in November 2010, the Veteran denied any history of mental health counseling or current treatment. She noted that she had been thinking about getting into counseling. She described her in-service combat experiences and reported that since that time she experienced increased irritability, easy startle response, daily hypervigilance, and sleep disturbance almost nightly. She complained of intermittent feelings of foreboding. She reported difficulty falling asleep and staying asleep and reported dreaming about situations in the combat zone. The Veteran denied significant neurovegetative symptoms or morbid preoccupation and denied active suicidal ideation, plans, or history of attempts. She denied grossly inappropriate behavior. She denied active homicidal ideation, plans, or history of attempts, but she reported periods of time where she may have possibly had hypomanic symptoms with slightly impulsive spending, cleaning at night, and decreased need for sleep and increased energy, but she denied clear-cut
grandiosity or flight of ideas. The Veteran also denied overt psychotic symptoms, auditory or visual hallucinations, and paranoia. She reported generalized anxiety, occasional panic attacks, approximately once per year, and reported that she had even gone to an emergency room because she "couldn't breathe." She also reported some obsessive or compulsive traits and rituals such as needing to follow regimented ways of doing things.

The Veteran reported that she was currently living in a house with her family. She described her typical day to include getting up between six and seven in the morning, completing the activities of daily living on her own, running errands, walking the dog, and going to the roller derby. She reported that she generally went to sleep at eight in the evening, and noted that she was sometimes able to fall right to sleep but she reported midnight awakenings at least several nights per week, staying up as much as two hours per night. She reported that she hoped to get a job in security or work in corrections with juvenile offenders, and that she planned on attending community college and studying business. 
She presented for mental status examination casually dressed and groomed. She was cooperative but appeared anxious. Her speech was articulate and her thought processes were logical and goal oriented. Her motor functioning was grossly intact. She was estimated to have at least average intellect and be a reasonable historian. On testing, she showed a minor deficit of working memory. Orientation skills, math skills, long-term memory skills, short-term memory, attention, concentration skills, organizational and planning skills, visual motor, visual spatial skills, language and comprehension skills were otherwise grossly intact.

The examiner concluded that the Veteran reported continuous and intermittent symptoms of anxiety, possible intermittent hypomania, and mild depression, without remissions during the past year or a worsening of her condition. The examiner noted that the Veteran did not have inappropriate behavior or impaired thought processes or communication, and that her social functioning was grossly intact although she could be slightly irritable or slightly withdrawn at times. The examiner opined that the Veteran performed daily activities satisfactorily, but felt uncomfortable at times in public and that she retained cognitive, emotional, and behavioral capacities to do at least simple work tasks in a loosely supervised environment. The examiner opined that she might work best in settings where she had limited contact with supervisors, peers, and the public due to ongoing anxiety and concluded that the Veteran's symptoms did not significantly interfere with occupational and social functioning. The Veteran was diagnosed with a mood disorder, not otherwise specified, with anxious hypomanic and depressive symptoms, mild, and was assigned a GAF score of 60.

Private treatment records dated in February 2012 indicate that the Veteran complained of nightmares and cold sweats almost every night, with twitching and fearful waking. She reported that her mood had been "all over the place." She reported a shift in her moods three to four times a day. She noted that her happiness
was not extreme or elevated and described her presentation as "subdued" even when she was happy. She reported frequent tearful episodes. She reported that she dropped out of school due to concentration problems. On mental status examination, her appearance, psychomotor activity, manner, weight, attitude, affect, productivity, continuity, judgment, reason, insight, preoccupations, and speech were all within normal limits. Her mood was irritable. Her impulse control and appetite were fair, and her recent memory was impaired. Her attention and concentration were poor. She was hypervigilant and had insomnia and a decreased libido. 

Private treatment records dated in September 2012 indicate that the Veteran was diagnosed with PTSD and bipolar disorder, not otherwise specified, and assigned a GAF score of 52, representing moderate impairment. She complained of ongoing symptoms of anger and irritability, problems with sleep, nightmares, and distressing thoughts about her military experiences. She reported that she would be starting a new job and that she was trying to be active and exercise. She presented on mental status examination casually dressed, with a euthymic affect. She was appropriate, stable, pleasant, cooperative, dysthymic, with a mild restriction of range. She was goal-directed, without delusions, hallucinations, or suicidal or homicidal ideation. Her cognition, insight, and judgment were grossly intact; she was oriented in all spheres. 

Private treatment records on a number of occasions in October 2012 indicate that the Veteran reported nightmares and that her depression and anxiety were "really bad" and that she was angry and aggravated. She complained of concentration problems. She reported that she had worked in a large retail store briefly but could not deal with the aggravation and pointlessness. She noted that she still intended to seek work in juvenile corrections. She was treated with medication to control her struggles with anger and irritability, anxiety, and sleep disturbance. Mental status examination revealed that she was pleasant, cooperative, depressed, appropriate, and stable, with a moderate restriction of range. She was goal-directed, without evidence of delusions or hallucinations. Her cognition, insight, and judgment were intact. She was oriented in all spheres. 

On VA examination in August 2013, the Veteran denied current psychiatric treatment. She described nightmares, hyperarousal, reexperiencing of traumatic events, and avoidance behaviors. The Veteran denied symptoms consistent with depression. She described herself as usually fairly stable at baseline with no profound depression or feelings of buoyancy. She reported that her current living situation was very supportive and helpful. She reported that her mood was euthymic and she denied feelings of sadness or melancholy. She denied tearfulness, problems with low energy or interest in motivation levels, thoughts of suicide, auditory or visual hallucinations, symptoms consistent with mania, any periods of time in her life when she required less sleep, periods of excessive risk or spending or social indiscretions, or hypersexuality. She described her sleep impairment to include waking frequently in the middle of the night due to sleeping lightly and being easily awakened by any slight noise, and having to check the home due to hearing noises that sound like a bomb, and panic symptoms of tachycardia and shortness of breath occurring often due to dream material in her sleep. She reported that she had medication to use for such symptoms one or twice weekly, or more often. She denied daytime panic symptoms.

The Veteran described a typical day to include rising with her son by eight in
the morning, maybe visiting a family friend or her grandmother and her grandmother's husband, maybe doing some chores for her grandmother such as mowing the lawn, maybe taking her son in a jogging stroller to a local park or playground, and going to bed at half past nine in the evening. She reported that she did not have other social contact and that she avoided socialization in crowded busy areas. She reported that she ate routinely and tried to exercise regularly. She noted that she used to spend time on her stamp and coin collections, prior to the birth of her son. The Veteran reported that she was currently unemployed, that she last worked briefly in receiving at a large retail store for about one month. She denied formal difficulties but had increased startle response to loud noises that occurred in the loading area and some difficulties with the large numbers of people to which she was exposed. 

On mental status examination, testing revealed no symptoms of depression. She was casually dressed and oriented in all spheres. She was generally polite, cooperative, and soft spoken. Her thought processes were goal-directed with no evidence of circumstantiality, tangentiality, internal preoccupation, or paranoia. She denied suicidal or homicidal ideation, intent, or plan, as well as auditory or visual hallucinations. Her mood was euthymic and her affect was full-range and appropriate. Her symptoms included anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, and mild memory loss. She was diagnosed with PTSD, as a progression of symptoms previously diagnosed as a mood disorder. She was assigned a GAF score of 58. The examiner opined that the Veteran's level of occupational and social impairment is best summarized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

Conclusion and Extraschedular Considerations

As noted above, pursuant to 38 C.F.R. § 4.130, DC 9411, a December 2011 rating decision granted service connection for a mood disorder with mild anxious hypomanic and depressive symptoms, and assigned an initial noncompensable rating, effective October 29, 2010. An August 2013 rating decision captioned the Veteran's disability as PTSD and assigned a 30 percent rating, effective August 1, 2013.

Prior to August 1, 2013, specifically, effective October 29, 2010, the Board finds that an initial 30 percent rating under DC 9411 for the Veteran's PTSD, captioned at that time as a mood disorder with mild anxious hypomanic and depressive symptoms, is warranted. On VA examination in November 2010, the examination used by the RO to determine the initial noncompensable rating awarded in the December 2010 rating decision, the Veteran was diagnosed with depression and endorsed a number of symptoms contemplated by DC 9411 for a 30 percent rating, specifically, anxiety, occasional panic attacks, sleep impairment, and mild memory loss. 38 C.F.R. § 4.130, DC 9411. Further, the GAF score she was assigned at the time of the VA examination in November 2010, as well as the GAF score assigned during private treatment in September 2012, 60 and 52, respectively, represent moderate symptoms, specifically to include occasional panic attacks, as is contemplated by DC 9411 for a 30 percent rating. Her private treatment records contain similar findings, specifically including the Veteran's complaints of irritability, depression, anxiety, and sleep and memory impairment. 

There is, however, no evidence to support the conclusion that the Veteran's service-connected PTSD, captioned at that time as a mood disorder with mild anxious hypomanic and depressive symptoms, warrants a 50 percent rating, or higher, under DC 9411. The Veteran does not assert, and there is no evidence, that her symptoms include symptoms such as a flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, or symptoms of a similar type and degree to warrant a 50 percent rating under DC 9411. 38 C.F.R. § 4.130, DC 9411. 

While she demonstrated a minor working memory deficit on VA examination in November 2010, there was no evidence of impairment severe enough to retain only highly learned material or forgetting to complete tasks, or symptoms of a similar type or degree, as is contemplated by the criteria under DC 9411 warranting a 50 percent rating. Id. While she demonstrated irritability, depression, and anxiety during this period, she was motivated to conduct her own activities of daily living, take care of her son, exercise, start a new job, and attend roller derby; and her disability picture, considering her mood under DC 9411, does not warrant a 50 percent rating. Id. While she reported, on VA examination in November 2010, some obsessive or compulsive traits and rituals such as needing to follow regimented ways of doing things and some possible hypomanic symptoms with slightly impulsive spending, cleaning at night, and decreased need for sleep and increased energy, the examiner did not describe her behavior as inappropriate and there is no evidence that she had obsessional rituals which interfered with routine activities, or symptoms of a similar type and degree, as is contemplated by DC 9411 for a 70 percent rating. Id. 

Since August 1, 2013, the Board finds that a 50 percent rating under DC 9411 for the Veteran's PTSD is warranted. On VA examination in August 2013, the examination used by the RO to determine the 30 rating awarded in the August 2013 rating decision, she reported panic attacks more than once weekly, described by the examiner as panic symptoms of tachycardia and shortness of breath occurring often due to dream material, treated with medication, one or twice weekly, or more often, as is contemplated by DC 9411 for a 50 percent rating. 38 C.F.R. § 4.130, DC 9411. While the Board is cognizant that, for this portion of the period on appeal, the Veteran did not manifest all of the symptoms suggested under 38 C.F.R. § 4.130, DC 9411 for a 50 rating, as noted above, the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, and that VA must instead consider all symptoms of a claimant's disability that affect the level of occupational and social impairment. Mauerhan, 16 Vet. App. 436. In this regard, the Board notes that the VA examiner, in August 2013, opined that the Veteran presented with a lower GAF score, albeit by two points, from 60 to 58, and still representative of moderate impairment. The VA examiner also provided evidence that the Veteran's psychiatric disability had worsened since the last VA examination in November 2010, the report of which gave rise to the initial 30 percent rating granted herein. Specifically, as noted above, the examiner diagnosed the Veteran with PTSD, as a progression of symptoms previously diagnosed as a mood disorder. 

There is, however, no persuasive evidence to support the conclusion that the Veteran's service-connected PTSD warrants a 70 percent rating, or higher, under DC 9411. The Veteran does not assert, and there is no evidence, that her symptoms include symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships, or symptoms of a similar type and degree to warrant a 70 percent rating under DC 9411. While she has frequent panic attacks, she did not exhibit depression on VA examination in August 2013 and her panic attacks have not been described as affecting her ability to function. While she reported, on VA examination in August 2013, difficulty working on a loading dock with noise and numbers of people at a large retail store, there is no evidence that she is not able to adapt to stressful circumstances, or that she exhibits symptoms of such type and degree such that a 70 percent rating under DC 9411 is warranted. 

In summary, the preponderance of the evidence reflects that prior to August 1, 2013, specifically, effective October 29, 2010, the Veteran's service-connected PTSD symptoms; captioned at that time as a mood disorder with mild anxious hypomanic and depressive symptoms, approximate the criteria for an initial compensable rating, an initial 30 percent rating, and no higher. Fenderson, supra. Further, the preponderance of the evidence reflects that since August 1, 2013, the Veteran's service-connected PTSD symptoms approximate the criteria for a rating in excess of 30 percent, a 50 percent rating, and no higher. Consequently, the claim for an increased rating is granted. 38 U.S.C.A. § 5107(b); Gilbert. 

The language of 38 C.F.R. § 3.321(b)(1) provides a three-part test for determining whether a Veteran is entitled to an extraschedular rating, specifically:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). In this case, the Board finds that the rating criteria contemplate the Veteran's disability, productive of motivation and mood disturbance, to include anger, depression, lack of concentration, irritability, and sleep impairment, memory loss, and panic attacks; and similar symptoms such as exaggerated startle response and hypervigilance. Thus, the threshold element of the three-part test under Thun, pursuant to 38 C.F.R.           § 3.321(b)(1), has not been met, consideration of the second or third part is not required, and referral for consideration of an extraschedular rating is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In Johnson, several service-connected disabilities were on appeal in terms of the ratings assigned. In this case, unlike Johnson, only the evaluation of the Veteran's psychiatric disability is on appeal before the Board, and all symptoms and functional impairment associated with it have been considered in determining whether a higher rating is warranted, including whether the schedular criteria are adequate to rate this disability, as shown in the above discussion. Neither the adequacy of the individual ratings assigned other service-connected disabilities, nor the adequacy of their combined evaluation, has been raised. Accordingly, the evaluation of the Veteran's psychiatric disability does not encompass the issue of whether the schedular criteria are adequate to compensate for the combined effects of multiple service-connected disabilities.

A claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable. While she has been unemployed during the balance of the appellate period and had difficulty working on a loading dock with noise and numbers of people at a large retail store, she has not asserted and there is no evidence that her psychiatric disability renders it impossible to follow a substantially gainful occupation.


ORDER

An initial 30 percent rating for service-connected PTSD, captioned initially as a mood disorder with mild anxious hypomanic and depressive symptoms prior to August 1, 2013, is granted, subject to the rules and regulations governing the award of monetary benefits.

A rating of 50 percent, and no higher, for service-connected PTSD, since August 1, 2013, is granted, subject to the rules and regulations governing the award of monetary benefits.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


